Exhibit 10.1
 
 
ASSIGNMENT OF NOTES


This Assignment of Notes is dated effective as of the 1st day of April, 2014 by
and between Braeden Storm Enterprises, Inc. (the “Assignor”) and MSF
International, Inc. (the “Assignee”) (collectively, the “Parties”).


RECITALS:


WHEREAS, Assignor loaned an amount of $25,000.00 to Minerco Resources, Inc., a
Nevada corporation (the “Company”), which loan is evidenced by that certain note
dated July 1, 2013 in the principal amount of $25,000.00 issued by the Company
to Braeden Storm Enterprises, Inc. (the “July 1, 2013 Note”) which is also
evidenced in the Financial Filings of the Company;


WHEREAS, Assignor loaned an amount of $60,000.00 to Minerco Resources, Inc., a
Nevada corporation (the “Company”), which loan is evidenced by that certain note
dated July 19, 2013 in the principal amount of $60,000.00 issued by the Company
to Braeden Storm Enterprises, Inc. (the “July 19, 2013 Note”) which is also
evidenced in the Financial Filings of the Company;


WHEREAS, Assignor loaned an amount of $20,000.00 to Minerco Resources, Inc., a
Nevada corporation (the “Company”), which loan is evidenced by that certain note
dated September 6, 2013 in the principal amount of $20,000.00 issued by the
Company to Braeden Storm Enterprises, Inc. (the “September 6, 2013 Note”) which
is also evidenced in the Financial Filings of the Company;


WHEREAS, Assignor loaned an amount of $35,000.00 to Minerco Resources, Inc., a
Nevada corporation (the “Company”), which loan is evidenced by that certain note
dated October 1, 2013 in the principal amount of $35,000.00 issued by the
Company to Braeden Storm Enterprises, Inc. (the “October 1, 2013 Note”) which is
also evidenced in the Financial Filings of the Company;


AND WHEREAS Assignor, desires to assign its right, title and interest in and to
the July 1, 2013 Note, July 19, 2013 Note, September 6, 2013 Note and October 1,
2013 Note (hereinafter the “Notes”) in the aggregate principle amount of
$140,000.00 to MSF International, Inc., in consideration of the payment of
$117,000.00 by MSF International, Inc. identified herein as the Assignee, which
assignment includes the right of the Assignor to convert the principal and
accrued interest into shares of common stock of the Company;


AND WHEREAS the Board of Directors of the Company, by unanimous written consent
of the Board of Directors, dated April 14, 2014, acknowledged and approved the
Assignment of Notes;
 
 
 
1

--------------------------------------------------------------------------------

 
 
AND WHEREAS the parties desire to memorialize such assignment in writing;
therefore


FOR VALUABLE CONSIDERATION, the receipt of which is acknowledged hereby, the
parties covenant as follows:


1.  Assignor hereby assigns and transfers to Assignee his right, title and
interest in and to Notes, dated July 1, 2013, July 19, 2013, September 6, 2013
and October 1, 2013 in the aggregate principle amount of $140,000.00 to the
Assignee, such that the principal amount of Assignor’s Notes shall hereinafter
be $0.00 in the aggregate.


2.  Assignee hereby accepts the right, title and interest in and to Notes, dated
July 1, 2013, July 19, 2013, September 6, 2013 and October 1, 2013 in the
aggregate principle amount of $140,000.00 as reflected above in consideration of
the payment of $117,000.00 to Assignor.


3.  In consideration of the Assignment and Sale of the Notes, Assignor hereby
represents and warrants to Assignee as follows:
 

 
Assignor has not sold the Notes, or any portion thereof, to any other party and
has the full legal right to assign the Notes to Assignee. Assignor has converted
Zero Dollars ($0.00) of the Notes into equity of the Company and represents that
the remaining amount of debt represented by the Notes is true and correct.

 

 
Assignor is not an “affiliate” of the Company as that term is defined under the
Securities Act of 1933, as amended and has not been an “affiliate” for the
previous 90 days.

 
4.  Assignor covenants that it will execute any additional documents necessary
for the conveyance of the Note to Assignee and/or for the Assignee to be able to
convert the Note into shares of the Company’s common stock.




[Intentionally Blank – Signature Page Follows]


 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties has caused this Assignments of Notes to be duly
executed and delivered as of the date first set forth above.





Assignor   
Braeden Storm Enterprises, Inc.
         
Date: April 14, 2014
 
/s/ Eric Cousens      
By: Eric Cousens, President
                 


Assignee MSF International Inc.          
Date: April 14, 2014 
  /s/ Marco Mena      
By: Marco Mena, General Manager
                 

                                                               


Approval by the Company  Minerco Resources, Inc.          
Date: April 14, 2014  
  /s/ John F. Powers        By: John F. Powers, CEO                  


3

--------------------------------------------------------------------------------




